Citation Nr: 1427366	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-26 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a breathing condition with chronic cough, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for a skin condition, to include as secondary to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from September 1960 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In March 2012, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file. 

The issues of entitlement to an increased rating for the Veteran's service-connected diabetes mellitus; and service connection for hypertension and peripheral neuropathy, to include as secondary to his diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the Veteran's claim dated March 2011.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's breathing condition with chronic cough has not been shown by competent medical or lay evidence to be etiologically related to or aggravated by service.

2.  The Veteran's skin condition has not been shown by competent medical or lay evidence to be etiologically related to or aggravated by service.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a breathing condition with chronic cough, to include as due to herbicide exposure, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for a skin condition, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter dated June 2009.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Board acknowledges that the Veteran has not been afforded a VA examination; however, the Board finds that VA does not have a duty to provide an examination in this case.  While there is evidence that the Veteran currently has a breathing condition and a skin condition, the evidence of record does not suggest that these conditions may be related to an event, injury or disease incurred in service.  Thus, a VA examination is not required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The available service records are silent for any pertinent complaints or findings related to these conditions in service or for many years thereafter.  As the record does not establish the occurrence of an event, injury or disease in service, to which the current conditions may be related, a VA examination is not warranted.

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection is also available for a preexisting condition provided it was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Under applicable law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137. 

The presumption of aggravation applies only when the Veteran shows the pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398 (1995); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304 (1993).  Accordingly, "a lasting worsening of the condition"--that is, a worsening that existed not only at the time of separation but one that still exists currently--is required.  Routen v. Brown, 10 Vet. App. 183 n.2 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996).  The presumption of aggravation only requires evidence of an actual worsening of a preexisting condition during service; it does not require direct evidence of nexus; that the worsening was actually caused by service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  If a permanent increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

In addition, VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service. See 38 C.F.R. § 3.309(e). 

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements: (1) that the Veteran served in the Republic of Vietnam during the Vietnam War era; and (2) that the Veteran has been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) . See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

VA regulations provide that if a Veteran was exposed to an herbicide agent during active military service, presumptive service connection is warranted for several disorders, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e). 

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 -47,928 (Aug. 10, 2012). 

In this case, the Veteran's DD-214 reflects that he had service in the Republic of Vietnam from August 1969 to August 1970.  Therefore, herbicide exposure is conceded.  

III.  Factual Background

Service treatment records indicate that the Veteran reported having shortness of breath; ear, nose or throat trouble, and skin diseases on his June 1968 pre-induction examination.  On examination, shortness of breath on exertion and mild vitiligo were noted.  The Veteran's skin was also noted to be abnormal.  

In July 1970, the Veteran complained of cold.  The doctor noted that the Veteran's sinuses were plugged and that he had a slight non-productive cough.  

On his August 1970 separation examination, the Veteran noted that his physical condition has not changed.  The Veteran's examination was normal and no conditions were noted.  Aside from these instances, the Veteran's service treatment records are silent for complaints of or treatment for a breathing condition with chronic cough or a skin condition.  

The Veteran submitted a statement from his girlfriend in July 2009, which noted that the Veteran has suffered from shortness of breath and coughing for as long as she has known him; since spring 2006.  In December 2009, the Veteran also submitted statements from his brothers.  A.G.B. reported that the Veteran was in good health when he was drafted, but that the Veteran returned from Vietnam with a constant cough, shortness of breath, a hoarse voice and a skin rash.  A.G.B. also reported that the Veteran's breathing condition and chronic cough have gotten progressively worse.  J.V. reported that the Veteran was in good health when he enlisted and that he returned from Vietnam with a constant cough, breathing difficulty, and a rash on his hands and back.  J.V. reported that the Veteran used over-the-counter cough medicine, but that it did not help his cough.  B.V. reported that the Veteran was in good health when he went to Vietnam, but returned with a constant cough, hoarseness in his throat, and a rash on his hands.  

The Board notes that the Veteran's pre-induction examination noted shortness of breath, mild vitiligo, and abnormal skin and the Veteran reported a history of skin and breathing problems, and problems with his ears, nose, or throat.  The Board notes that the brothers' statements are premised on the Veteran's general good health prior to enlistment; however, his entrance examination indicates that he had a history of breathing and skin conditions.   While the Board acknowledges the statements from the Veteran's brothers and girlfriend, the Board gives more weight to the Veteran's contemporaneous service treatment records which indicate that the Veteran had skin and breathing conditions prior to service, and that he did not have a skin condition, breathing condition or coughing at separation from service.  

IV.  Breathing Condition with Chronic Cough

Service connection for a breathing condition with chronic cough is not available on a presumptive basis as due to exposure to herbicides because it is not included on the list of presumptive diseases in 38 C.F.R. § 3.309(e).  However, notwithstanding the inapplicability of the Agent Orange regulations, the Board must still consider whether service connection may be established on a direct a basis.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Initially, the Board notes that the record does not show an in-service incurrence or aggravation of a respiratory condition.  The Veteran's June 1968 pre-induction examination noted shortness of breath on exertion and the Veteran reported that he had shortness of breath and ear, nose, or throat problems.  Aside from the July 1970 cold, the Veteran's service treatment records are silent for symptoms, diagnoses or treatment of a breathing condition, cough, or any other respiratory disease.  Clinical findings for the lungs and chest were normal during the Veteran's August 1970 separation examination.  There is similarly no medical evidence of record suggesting that the Veteran was first diagnosed with a breathing condition with chronic cough within one year of his separation from service.  

Post-service private treatment records dated May 2005 indicate that the Veteran was seen two to three years prior for chronic cough and postnasal drip.  At that time, he was diagnosed with a negative methacholine challenge and normal PFT's.  In May 2005, the Veteran reported that he had only infrequent cough and complained of mild intermittent hay fever symptoms.  The Veteran reported that he was diagnosed with reflux laryngitis two years prior.  The doctor noted that PFT's and a methacholine challenge conducted in June 2003 were normal.  The doctor noted that the Veteran's oropharyngeal findings strongly suggested atypical reflux or silent GERD.  The doctor also noted a probable habitual throat clearing and cough component, given the number of years the Veteran has had this complaint.  

During his March 2012 Board hearing, the Veteran reported that he has had problems breathing and a chronic cough since he served in Vietnam.  The Veteran also reported that he sought treatment after discharge, but that he did not get any relief.  While the Veteran is competent to report the onset of his breathing problems and cough symptoms, the Board finds that any recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, the Board gives weight to the Veteran's June 1968 pre-induction examination that noted shortness of breath on exertion; the Veteran's service treatment records that do not document treatment for or complaints of a breathing condition or cough (aside from the July 1970 cold); the Veteran's August 1970 separation examination that does not mention a breathing condition, cough, or any other respiratory condition; and the Veteran's May 2005 private treatment records that document that pulmonary function testing was normal in June 2003.  Further, the Board notes that the Veteran's shortness of breath was noted at enlistment and the record contains no evidence that his breathing condition permanently increased in severity during service.  

The record contains no evidence that the Veteran's breathing condition permanently increased in severity during service.  Indeed, the only evidence in support of his claim is the Veteran's own lay statements that his respiratory problems are due to his service, including herbicide exposure in Vietnam.  But as a layperson, without any medical training or expertise, the Veteran is not qualified to render this kind of medical opinion.  The disability at issue in this case could have multiple possible causes, and thus falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, he is only competent to comment on symptoms (e.g., shortness of breath and coughing) he may have experienced during and since service, but not the etiology of his symptoms in terms of whether they are associated with his service, including Agent Orange exposure many years ago.  The Veteran is also not competent to determine that his breathing condition permanently worsened during service.  

In sum, the evidence of record does not support a finding that the Veteran's breathing condition with chronic cough permanently worsened during his active service and service connection is not warranted based on herbicide exposure.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


V.  Skin Condition

Service connection for a skin condition is not available on a presumptive basis as due to exposure to herbicides because it is not included on the list of presumptive diseases in 38 C.F.R. § 3.309(e).  However, notwithstanding the inapplicability of the Agent Orange regulations, the Board must still consider whether service connection may be established on a direct a basis.  Combee, 34 F.3d at 1043.

Initially, the Board notes that the record does not show an in-service incurrence or aggravation of a skin condition.  The Veteran's June 1968 pre-induction examination noted mild vitiligo and abnormal skin and the Veteran reported a history of skin problems.  Aside from his pre-induction examination, the Veteran's service treatment records are silent for symptoms, diagnoses or treatment of any skin condition.  Clinical findings for the skin were normal during the Veteran's August 1970 separation examination.  There is similarly no medical evidence of record suggesting that the Veteran was first diagnosed with a skin condition within one year of his separation from service.  

During his March 2012 Board hearing, the Veteran reported that he had a rash during service, but that he never sought treatment for it.  The Veteran also reported that his skin condition never went away.  The Veteran reported that the skin on his hands and lower back is dry, cracked and itchy.  While the Veteran is competent to report the onset of his skin condition and symptoms, the Board finds that any recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, the Board gives weight to the Veteran's June 1968 pre-induction examination that noted mild vitiligo; the Veteran's service treatment records that do not document treatment for or complaints of a skin condition; and the Veteran's August 1970 separation examination that does not note a skin condition.  Further, the Board notes that the Veteran's skin condition was noted at enlistment and the record contains no evidence that his skin condition permanently increased in severity during service.  

The record contains no evidence that the Veteran's skin condition permanently increased in severity during service.  Indeed, the only evidence in support of his claim is the Veteran's own lay statements that his skin condition is due to his service, including herbicide exposure in Vietnam.  But as a layperson, without any medical training or expertise, the Veteran is not qualified to render this kind of medical opinion.  The disability at issue in this case could have multiple possible causes, and thus falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, he is only competent to report symptoms (e.g., dry, itchy skin) he may have experienced during and since service, but not the etiology of his symptoms in terms of whether they are associated with his service, to include Agent Orange exposure many years ago.  The Veteran is also not competent to determine that his skin condition permanently worsened during service.  

In sum, the evidence of record does not support a finding that the Veteran's skin condition permanently worsened during his active service and service connection is not warranted based on herbicide exposure.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert, 1 Vet. App. 453-56.


ORDER

Entitlement to service connection for a breathing condition with chronic cough, to include as secondary to herbicide exposure is denied.

Entitlement to service connection for a skin condition, to include as secondary to herbicide exposure is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


